Citation Nr: 0023254	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-02 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia.

2.  Entitlement to an increased evaluation for service-
connected migraine headaches, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel




INTRODUCTION

The veteran had verified active military service from 
November 1990 to June 1991.  This appeal arises from an April 
1998 rating decision of the Columbia Regional Office (RO) 
which denied service connection for paranoid schizophrenia, 
and which denied an increased evaluation for the veteran's 
service-connected migraine headaches, evaluated as 10 percent 
disabling.  The notice of disagreement was received October 
1998.  The statement of the case was issued in December 1998.  
The veteran's substantive appeal was received in February 
1999.


REMAND

A review of the evidence of record discloses that the veteran 
is in receipt of Social Security Administration (SSA) 
disability benefits.  In January 1999, the RO received from 
the SSA a copy of a Disability Determination and Transmittal, 
dated in October 1995.  This form indicates that the 
disability benefits were awarded to the veteran based on her 
having a primary diagnosis of paranoid schizophrenia and 
other functional psychotic disorders.  Said disability was 
found to have begun in March 1994.  A copy of the decision 
granting Social Security disability benefits to the veteran 
and the medical records used in rendering that determination 
are not of record.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the VA has notice that the veteran is 
receiving disability benefits from SSA, and that records from 
that Administration may be relevant, VA has a duty to acquire 
a copy of the decision granting Social Security disability 
benefits, and the supporting medical documents relied upon.  
See Baker v. West, 11 Vet.App. 163 (1998) and Hayes v. Brown, 
9 Vet.App. 67 (1996).  Further, the Court recently concluded, 
in the case of Tetro v. West, 13 Vet.App. 404 (2000), that VA 
must obtain relevant SSA records.  Moreover, the Court again 
reiterated this principle in Simmons v. West, 13 Vet.App. 501 
(2000), explaining that VA is "better suited" than a 
veteran to obtain this evidence.  Id. at 508.  Accordingly, 
the veteran's SSA records must be obtained in connection with 
her service-connection and increased-rating claims.

The Board further notes that the veteran has not been 
afforded a VA neurological examination in over six (6) years.  
At the June 1994 examination, the impression was that the 
veteran had a normal neurological examination, and that her 
headache pattern could not be definitely attributed to 
migraines.  The "bizarre" features of her headaches were 
felt to be consistent with a tension-type headache or even a 
delusional headache.  Fulfillment of the statutory duty to 
assist includes conducting a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet.App. 121 (1991).  The veteran should be 
afforded a contemporaneous VA neurological examination.

Although she has been examined previously for VA purposes, 
the importance of a new examination to ensure adequate 
clinical findings should be emphasized to the veteran.  The 
veteran is hereby advised, in this regard, that failure to 
report, without good cause, for an examination scheduled in 
connection with a claim for an increased rating, could result 
in denial of that claim.  38 C.F.R. § 3.655 (1999).

Finally, the VA has a duty to assist a claimant in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998).  The duty 
to assist the veteran in obtaining and developing available 
facts and evidence to support her claim includes the 
procurement of medical records to which the veteran has made 
reference.  Littke v. Derwinski 1 Vet.App. 90 (1990).  As 
this matter is, in part, being returned for a neurological 
examination, the RO should obtain the veteran's current 
medical records pertaining to the treatment of her service-
connected migraine headaches.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated her for her 
acquired psychiatric disorder since 
service discharge and for her service-
connected migraine headaches since April 
1998.  After securing the necessary 
release(s), the RO should request the 
records which are not already contained 
in the claims folder.

2.  The RO should obtain the veteran's 
complete inpatient and outpatient 
treatment records from the Dorn VA 
Hospital since April 1998, the Newington 
VA Medical Center since August 1996, and 
the Columbia Vet Center since June 1995.  
Once obtained, all records must be 
associated with the claims folder.

3.  The RO should also obtain copies of 
any administrative decision and 
underlying medical records relied upon in 
evaluating the veteran's claim for Social 
Security Administration benefits, and 
associate these records with the claims 
folder.

4.  After the above has been 
accomplished, the RO should schedule the 
veteran for a VA neurological examination 
to determine the severity of her service-
connected migraine headaches.  The 
veteran and her representative should be 
notified of the date, time, and place of 
the examination in writing. 

The examiner should state for the record 
the frequency and duration of the 
veteran's headache attacks.  The examiner 
should state whether the veteran 
experiences frequent, completely 
prostrating and prolonged attacks 
productive of severe economic 
inadaptability.  The examiner should also 
comment on the effect which the veteran's 
service-connected disability has on her 
ability to work. All opinions expressed 
should be supported by appropriate 
evidence and rationale.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

6.  When the above development has been 
completed, the veteran's claim should be 
reviewed by the RO.  The RO should 
consider application of 38 C.F.R. § 3.655 
if the veteran fails to report for her 
examination.  If any decision remains 
adverse to the veteran, she and her 
representative should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  The purpose of this Remand is to ensure due process 
of law and obtain additional medical evidence.  No inference 
should be drawn from the Remand regarding the final 
disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).


